— Appeal by the defendant from a judgment of the County Court, Westchester County (Braatz, J.), rendered March 3, 1982, convicting him of burglary in the second degree and assault in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
On appeal, the defendant raises no challenge to the propriety of his conviction but, rather, asserts that he was not given proper credit for time served, pursuant to Penal Law § 70.30 (3). Such a claim cannot be determined in the absence of a properly developed record and should have been pursued by way of a proceeding pursuant to CPLR article 78 and not on direct appeal from the judgment of conviction. Mangano, J. P., Gibbons, Weinstein, Eiber and Spatt, JJ., concur.